tcmemo_2009_126 united_states tax_court christina marie thompson mcgrath petitioner v commissioner of internal revenue respondent docket no filed date christina marie thompson mcgrath pro_se erin r hines for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to deduct medical_expenses her father paid on her behalf unless otherwise indicated all section references are to the internal_revenue_code background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner was a resident of virginia when she filed her petition in petitioner and her husband entered into an agreement for in vitro fertilization services the agreement provided for a full refund if the services were not successful petitioner’s father paid dollar_figure for the services as a wedding gift to petitioner and her husband on schedule a itemized_deductions of their individual_income_tax_return petitioner and her husband claimed a medical_expense_deduction of dollar_figure after reducing the amount_paid for the fertilization services by percent of their adjusted_gross_income as required under sec_213 in petitioner received a full refund of the amount_paid because the services were not successful discussion sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer respondent does not dispute that the services petitioner obtained qualified as medical_expenses respondent’s position is that petitioner is not entitled to deduct the amount_paid because her father paid for the services on her behalf respondent relies on a series of cases holding that taxpayers are not entitled to deduct medical_expenses which they did not pay or which were reimbursed by some other source see 55_tc_376 40_tc_967 affd 330_f2d_509 1st cir 15_fedappx_467 9th cir hill v commissioner tcmemo_1978_98 doody v commissioner tcmemo_1973_126 we do not know what petitioner’s position is because she failed to file the pretrial memorandum or the brief ordered by the court no error in respondent’s determination or analysis is apparent alternative arguments made in respondent’s brief are unnecessary to our conclusion decision will be entered for respondent
